Citation Nr: 9930402
Decision Date: 02/09/00	Archive Date: 09/08/00

DOCKET NO. 98-01 036               DATE FEB 09, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

ORDER

The following corrections are made in an October 25, 1999, decision
issued by the Board:

On page 8, paragraph two, line 4, the word "however" is deleted.

On page 8, paragraph two, line 15, the word "however" is deleted.

Richard B. Frank 
Member, Board of Veterans' Appeals


Citation Nr: 9930402	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for impaired vision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to February 
1946 and from August 1946 to May 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The claim for service connection for a visual disability is 
addressed in the Remand below.
 

FINDINGS OF FACT

The claim for service connection for PTB is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record indicates that the 
veteran's service medical records (SMRs) are unavailable, as 
they were apparently destroyed by a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  On two occasions in 1984, the NPRC noted that no SMRs 
were available.  An affidavit for Philippine Army personnel 
dated in February 1946 reveals no wounds or illnesses had 
incurred in service up to that time.  In VA Form 21-4142, 
received in April 1997, the veteran indicated that he 
received treatment at the 10th General Hospital at Fort 
McKinley from November 1947 to January 1948 for PTB.  Already 
of record (since October 1984) was VA Form 60-3101, which 
showed that Morning Reports at the 10th General Hospital in 
November-December 1947 failed to mention the veteran's 
illnesses.  It was also noted in a VA Form 60-3101 completed 
by the record custodians that searches of service records for 
the veteran's units from September 1947 through February 1948 
had failed to reveal any remarks about the veteran.

The veteran filed an original claim for compensation benefits 
in August 1983.  He listed a number of disorders including 
pain in the abdomen and back when breathing deeply, coughing 
and lifting heavy materials in November 1947.  He reported 
treatment for these complaints in November 1947 at the 10th 
General Hospital, Ft. William McKinley.  He did not mention 
PTB, or claim treatment in service for PTB.

Post service private and VA medical records are dated from 
1983 through 1997.  A private physician, Agapito M. Basa, 
Jr., M.D., reported in July 1983 that the veteran had been 
under this care in June and July 1983 for complaints of 
numbness of the right arm, pain in the back and waistline, 
and pain on the left side when breathing deeply.  

Subsequently dated records include outpatient treatment 
reports from May 1989 that reflect complaints of chronic 
cough beginning 3 months earlier.  There had been blood-
streaked sputum, weight loss, loss of appetite, night sweats, 
and fever.  Statements of medical history recorded in 1989 
made no mention of the onset or treatment for PTB in service.  
The diagnosis following chest X-ray in June 1989 was PTB, far 
advanced.  Additional records include chest X-ray reports 
through 1993 that reflect a continuation of this diagnosis.  
A VA November 1994 chest X-ray report reflected bilateral 
apical pleural thickening and scarring in the lung apices 
consistent with old tuberculosis.  Radiological records from 
1996 show residues of old granulomatous disease as PTB on the 
lung apices.  

Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of PTB, service incurrence may 
be presumed if the disease is manifested to a compensable 
degree within three years of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

In this case, the veteran maintains that he currently suffers 
from PTB that began while in service.  Unfortunately, the 
veteran's service medical records (SMRs) are unavailable, as 
a fire at the NPRC apparently destroyed them in 1973.  The 
Court has found that in such situations, the VA has a 
heightened duty to assist an appellant in developing the 
facts pertinent to his or her claim.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  It is the Board's conclusion 
that the VA has clearly met this duty as numerous attempts 
were made to obtain the veteran's SMRs, and further efforts 
were mounted to secure alternative records, such as unit 
reports that would at least reflect the hospitalization 
claimed by the veteran.  Not only were the record custodians 
unable to provide the SMRs, the searches of unit records 
failed to confirm that the claimant was ever hospitalized as 
he maintained. Thus, no further duty to assist the appellant 
is required pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
See also Porter v. Brown, 5 Vet. App. 223, 237 (1993) (VA has 
no duty to seek and obtain that which does not exist).  

Postservice treatment records do include a diagnosis of PTB.  
They do not, however, include medical evidence or opinion 
relating this PTB with the appellant's periods of active 
service, nor do they show that this disorder became manifest 
within the three-year presumptive period after service.  
Specifically, the first documented reports of PTB were not 
until early 1989, almost 40 years after separation from 
service.  In this respect, a private outpatient report from 
May 1989 reflects treatment for respiratory complaints that 
began three months earlier.  There was no recorded history of 
PTB in service or treatment for PTB in service.  The 
diagnosis was PTB, far advanced.  Subsequent records reflect 
continued treatment with current diagnosis of old PTB.  

The only evidence of a relationship between the veteran's PTB 
and his active service are the veteran's own lay statements.  
However, the Court has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of PTB, his lay statements alone can not serve as 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra.).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  In the absence of 
competent medical evidence to support the claim for service 
connection for PTB, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  Therefore, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim for service connection.  38 U.S.C.A. § 5107(a) (West 
1991).  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for PTB, the appeal is 
denied.  


REMAND

In addition to the claim for service connection for PTB, the 
issue of entitlement to service connection for impaired 
vision ("poor vision of both eyes") was properly developed 
and certified for consideration.  However, in the substantive 
appeal (VA Form 9) received in January 1998, the veteran 
stated the only issue that he claimed entitlement to service 
connection for was PTB.  He added that his impaired vision 
was the result of medication taken for his respiratory 
disorder.  

A review of the record reflects that when the veteran's claim 
for service connection for poor vision was considered upon 
rating action in September 1997, it was denied as this 
disorder was not shown during service.  Thus, the claim was 
considered in the context of a direct incurrence basis.  It 
appears, however, from the veteran's subsequent statement, 
however, that it is his contention that impaired vision is 
the result of medications taken for his PTB.  This contention 
raises two potential theories of entitlement to compensation 
benefits.  The first would be secondary service connection on 
the basis that if service connection was granted for PTB, and 
the evidence in fact showed his visual impairment was due to 
medication taken for the service-connected disability, he 
could establish entitlement to service connection for a 
visual disability that was proximately due to or the result 
of the service connected disability under 38 C.F.R. 
§ 3.310(a) (1999).  As the Board has denied service 
connection for PTB, however, it follows that this theory of 
entitlement no longer has legal merit.  The alternative 
theory of entitlement, however, would be for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998).  Under this theory, the veteran may be 
eligible for compensation benefits if he incurred or 
aggravated a visual disability that was caused by medical or 
surgical care provided by VA, and the proximate cause of such 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault, 
or due to an event not reasonably foreseeable.  

The Board notes that the veteran may withdraw an issue on 
appeal at any time before the Board issues a final decision. 
38 C.F.R. § 20.204.  In this instance, however, the Board 
believes that the veteran has not withdrawn his appeal, but 
has altered his theory or theories of entitlement to 
compensation benefits for a claim in appellate status.  
Accordingly, the Board will not address the matter of 
entitlement to service connection for impaired vision on a 
direct basis, as the veteran appears to have withdrawn his 
claim in that regard.  On the other hand, the Board finds the 
veteran has raised an alternative theory of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 that initially 
must be considered as such by the RO.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  The Board notes that the 
burden is on the claimant to establish that this theory of 
entitlement is well grounded.  

In light of the above discussion, the claim for service 
connection or compensation benefits for a visual disability 
is remanded to the RO for the following actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should adjudicate the claim for 
compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a visual disability.  
If the determination is adverse, the veteran 
should be provided a statement of the case as 
to this determination.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals









